Citation Nr: 1231948	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for sleep apnea, including as an undiagnosed illness, and as secondary to obesity.

2. Entitlement to service connection for hypertension, including as an undiagnosed illness, and as secondary to obesity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to May 1992.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The Board previously remanded the case in February 2011.

During pendency of this appeal, by a January 2010 rating decision, the RO granted a then pending claim for service connection for headaches. The Veteran has not appealed from the initial rating or effective date, and hence this claim has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran was also scheduled to attend a Board videoconference hearing in September 2010, but failed to appear. Given that he has not provided good cause, or requested rescheduling of the hearing the Board deems his prior hearing request withdrawn. See 38 C.F.R. § 20.704(e) (2011). 

In March 2012, additional evidence was received in the form of copies of recent   VA outpatient treatment records, along with a waiver of RO initial consideration as the agency of original jurisdiction (AOJ), and hence this evidence is accepted for inclusion in the record. See 38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1. The Veteran's sleep apnea is not directly related to military service, including as an undiagnosed illness, nor may it be deemed as secondary to obesity where that        is not an underlying service-connected disability. 

2. The Veteran had hypertension during military service, as objectively noted therein. There is a sufficient pattern of a chronic illness as to associate hypertension again diagnosed in 2003 with the in-service manifestations. 
CONCLUSIONS OF LAW

1. The criteria are not met for service connection for sleep apnea, including as an undiagnosed illness, and as secondary to obesity. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.310 (2011).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for hypertension. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As indicated below, the Board is granting the benefit sought on appeal of entitlement to service connection for hypertension. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

In regard to the claim being decided for service connection for sleep apnea, the RO has issued June 2008 and March 2010 VCAA notice correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.          § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).    The VCAA letters also included notification pertaining to the downstream disability rating and effective date elements of the Veteran's claim. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the first VCAA notice letter preceded the June 2008 rating decision on appeal,        and thus comported with the standard for timely notice. The March 2010 notice correspondence was issued to the Veteran following the RO rating decision             on appeal, and technically did not meet the definition for what constitutes timely notice. This notwithstanding, the Veteran has had the opportunity to respond to         the March 2010 VCAA correspondence before issuance of the February 2011 Supplemental SOC (SSOC) continuing the denial of this claim. Moreover, there        is no indication of any further available information or evidence to obtain to support the Veteran's claim for service connection for sleep apnea. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO (including through the Appeals Management Center (AMC) on remand) has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining available service treatment records (STRs) and VA outpatient treatment records. There is no indication of any outstanding private medical records to obtain. The Veteran has undergone VA Compensation and Pension examinations with respect to the claim. See 38 C.F.R. § 3.159(c)(4). Meanwhile, in support of his claim, the Veteran provided personal statements.            He declined the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 





Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Under 38 U.S.C.A. § 1117, VA disability compensation is also available to a Persian Gulf veteran with a qualifying chronic disability that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or, to a degree of 10 percent or more not later than December 31, 2016, and by history, physical, examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A.                               § 1117(a)(1); 38 C.F.R. § 3.317(a)(2). The term "qualifying chronic disability" refers to a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).                  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, a "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

In addition, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

There is further available presumptive service connection for various infectious diseases associated with service in the Persian Gulf under certain circumstances.       38 C.F.R. § 3.317(c).

Under VA law, in the event that a regulatory presumption of service connection for a given disability does not apply, the claim nonetheless must be considered to determine whether service connection can be established on another basis. Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). See also Robinson v. Mansfield,                       21 Vet. App. 545 (2008) (clarifying that VA is not required to raise sua sponte            all possible theories of entitlement, but to consider only those bases reasonably raised either by the claimant, or the evidence of record).

Sleep Apnea 

The Board has considered the Veteran's claims under all proffered theories of entitlement, and finds that service connection for sleep apnea cannot be awarded under any of the averred bases. To begin with, there is no competent evidence linking present diagnosed sleep apnea to an incident of his service. The medical evidence supporting this determination will be elucidated in more detail below.   The Board will also address below the theory of onset of sleep apnea as an undiagnosed illness associated with military service in the Persian Gulf, which is ultimately determined by the fact that sleep apnea comprises a known clinical diagnosis, and therefore is not subject to compensation under 38 U.S.C.A. § 1117. 
Finally, as to a claimed theory of secondary service connection as related to obesity, the Board observes that it has already denied service connection for obesity pursuant to a February 2011 decision. The Veteran cannot obtain service connection for any claimed condition premised upon obesity. Instead, his secondary service connection claim is rendered moot. Consequently, the Board need not discuss secondary service connection any further, and the evidence set forth below pertains only to the question of direct service connection.

The Veteran's service treatment history is entirely absent for symptoms, complaints or findings pertaining to sleep problems, or a sleep disorder. 

Records of VA outpatient treatment show that the Veteran presented at a sleep evaluation clinic in August 2007 for possible obstructive sleep apnea. He reported        a history of loud snoring and significant daytime fatigue and tiredness for many years. Following an examination and polysomnogram study the impression was obstructive sleep apnea on nasal continuous positive airway pressure.

In July 2008 correspondence, the Veteran alleged that he had a sleep problem in service which he dealt with himself with medication and sleeping pills. 
In March 2010, he claimed he had symptoms of sleep apnea soon following service discharge, and was tired all the time and did not actually know what condition         he had.

In April 2010, the Veteran underwent a VA Compensation and Pension examination for general evaluation. The Veteran then reported that during service he was exposed to chemical agents after an ammunition dump exploded in 1991 while in the Persian Gulf War. The Veteran further reported that he did not know what sleep apnea was in the service, but he was tired all the time. This started in the 1990s.   He would fall asleep while driving. He then had a sleep study test performed at a VA facility in August 2007 showing obstructive sleep apnea. He was given a CPAP machine after this, with which he felt much improved and less tired. In conjunction with this, the Veteran reported that he had a weight problem during service which had continued following service discharge, and had only begun to lose some weight over the past few years. A detailed physical examination was completed. The VA examiner then summarized that the Veteran's claimed condition of obstructive sleep apnea (now on CPAP) was due to a diagnosable disease with a clear and specific etiology and diagnosis as his sleep study test showed obstructive sleep apnea conditions. The examiner further stated that obstructive sleep apnea (along with other orthopedic conditions objectively found) was not an undiagnosed condition, and had complete or partial clinically diagnostic findings. The claimed condition was also deemed less likely than not related to a specific Gulf War exposure experienced by the Veteran during the service, after review of his claims file.

In a June 2010 addendum, a medical opinion was appended to the prior VA examination report reiterating a clinical definition of obstructive sleep apnea, and stating that sleep apnea was not an unknown medical diagnosis. It further was not a medically unexplained condition. Rather, this was a known medical diagnosis with a clearly known medically explained etiology. 

Thereafter, in February 2011, a VA medical opinion was obtained regarding the etiology of obstructive sleep apnea. It was indicated that the symptoms of snoring and fatigue made by the Veteran had been reviewed, including the April 2010     VA examination report. Further indicated was that the Veteran did have mild obstructive sleep apnea, but when one looked at his risk factors for the development of this, concerning etiologies, natural progression of disease appeared to be quite favorable. Obesity, large neck size, large tongue, small posterior pharyngeal space, and other issues were the most likely causes of his obstructive sleep apnea.                    A review of his service records did not show any indications of complaints concerning sleep apnea. Even though it was well-known that many patients will tolerate sleep apnea symptoms for many years, there were no indications of this during a review of his service medical records, other than his comments as of recently. The Veteran's weight did increase somewhat during service, but after service, it appeared to have increased substantially. Therefore, to answer questions concerning his sleep apnea, it was medically impossible to determine whether the current diagnosis of sleep apnea had its onset during service, because this was not possible to determine. Sleep apnea symptoms could easily have been present for many years, but in this case, this would be mere speculation. Concerning whether it was due to any service-connected disabilities, this was unlikely, because he had numerous risk factors for the development of sleep apnea that would not have anything to do with his service-connected disabilities. Some of those could easily interfere with his ability to sleep, likely due to pain, but he had other risk factors for the development of sleep apnea that really had nothing to do with his service-connected disabilities, as noted in the pulmonologist's sleep apnea report, which was very clear and unmistakable. Whether the sleep apnea was aggravated as a result of a current service-connected disability was also medically impossible to determine at this time because he had so many service-connected disabilities and       so many nonservice-related medical comorbidities, that this would be complete speculation. It was indicated that all prior VA examinations, as well as the complete contents of the claims file were reviewed. 

Having afforded full consideration to the preceding evidence of record, the Board has determined that service connection for the condition of sleep apnea must be denied. As indicated, the question before the Board is squarely one of direct service connection, and more specifically, given that the Veteran obviously currently has obstructive sleep apnea, an issue of whether there exists a causal nexus between sleep apnea and military service. To that effect, the preponderance of the evidence is unfavorable. To begin with, the component of the Veteran's claim based on the undiagnosed illness statute does not provide recovery, inasmuch as two VA examiners have clarified that obstructive sleep apnea is a "known clinical diagnosis." Essentially, the condition of sleep apnea involves tangible pathology with usually a tangible etiology, and is not the kind of unexplained, not physically or clinically grounded, and/or multi-symptom illness contemplated by the undiagnosed illness statute at 38 U.S.C.A. § 1117. Being a physical condition with a clinical basis (e.g., due to weight, size of airways, etc.) sleep apnea thus constitutes a known clinical diagnosis for which compensation as an undiagnosed illness would not be warranted. That still leaves for consideration the more general principles regarding direct service connection in this case.

On this subject, however, the preponderance of the competent evidence addressing etiology is unfavorable. The one medical opinion on the matter from February 2011 indicates that the Veteran's mild obstructive sleep apnea condition appeared to be strongly correlated with several nonservice-related risk factors, those of obesity, large neck size, large tongue, and small posterior pharyngeal space. Though some of these risk factors no doubt were present while the Veteran was in service, the VA examiner also did not find that the problem originated during service. Of particular note, there was no documentation of treatment for sleep apnea during service, or at any time until 15 years later in 2007. The Board interjects here that the absence of documented in-service symptoms, and continuity of symptomatology thereafter,         is not determinative, especially here, when there is competent lay testimony from the Veteran of both service and post-service sleep difficulties -- but the VA examiner appears to have sufficiently taken the Veteran's own assertions into consideration. The VA examiner's response to the Veteran's assertions was, in part, that the Veteran's weight, a key factor in development of sleep apnea, was somewhat elevated in service, but did not increase substantially until well after service. This strongly suggested a post-service origin of sleep apnea. Besides this, however, the VA examiner's ultimate conclusion was that taking the Veteran's assertions at face value, it was "medically impossible" to determine whether sleep apnea begin during service as the Veteran claimed, as this amounted to "mere speculation." In sum, the VA examiner found some reason to believe sleep apnea developed post-service, and overall could not settle the question of etiology without resort to speculation. 
The Board accepts the opinion of the VA examiner as well-founded in review of the claims file, and as having a sufficient underlying rationale. See Prejean v. West,        13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Significantly, there is plausible basis to accept the VA examiner's statement that etiology ultimately could not be resolved without speculation. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence). The Board does not know of any additional evidence which could be obtained which might enhance or otherwise suggest overriding the VA examiner's conclusion. Moreover, while indeed the Veteran has given competent testimony of some difficulty sleeping and exhaustion dating back to service, at no point has an examiner indicated that he specifically described in detail basic symptoms of sleep apnea per se such as difficulty catching his breath at night or frequent awakenings. The Board finds the VA examiner's conclusion in light of the relatively limited level of symptomatology described by the Veteran to be persuasive, particularly given that there are several outside risk factors which suggest a post-service etiology in any event. Accordingly, on the whole, the essential element of a causal nexus to service has not been proven, and there is no readily apparent possibility that further evidentiary development would assist in meeting that requirement. 

The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of a condition such as sleep apnea, as a matter involving a latency of over 15 years until clinical diagnosis and therefore not readily within the purview of lay observation. See Grottveit v. Brown,                  5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for            sleep apnea. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     
Hypertension

The Board finds that there is sufficient basis in the evidence upon which to establish service connection for hypertension. As with the prior claim, the Board's analysis will primarily focus on direct service connection (given that service connection has already been denied for the underlying condition of obesity, rendering the Veteran's theory of secondary service connection moot). Hypertension also is a known clinical diagnosis not subject to compensation under 38 U.S.C.A. § 1117. There are nonetheless definitive grounds to substantiate direct service connection.

The Veteran's STRs contain in regard to his April 1992 military separation examination a medical history report that included that notation that he had in the past or at present high or low blood pressure; the accompanying physician's summary and elaboration of pertinent data explained that the Veteran experienced "mild diastolic hypertension, not controlled." Actual measurement of blood pressure at the time of examination was listed as 148 (systolic) / 71 (diastolic). Other blood pressure readings intermittently taken towards the end of service (for instance, during clinical appointments for other conditions) included of 118 / 81 in May 1991; 142 / 106 in August 1991; 122 / 92 in August 1991; 118 / 72 in September 1991; 122 / 78 in September 1991; 140 / 90 in November 1991; and 160 / 100 in February 1992. 

Several years after service discharge, there is a July 2008 VA outpatient record which sequentially lists blood pressure readings taken since the Veteran's beginning of VA treatment in 1999. When seen in June 2000, the Veteran had a blood pressure reading of 148 / 88. In February 2002, blood pressure was 128 / 84. In August 2003, blood pressure was 145 / 97. In September 2003, it was 153 / 95. In March 2005,         it was 142 / 96. A more recent blood pressure reading from August 2007 was      146 / 103. 

In February 2011, a VA medical opinion was obtained regarding the Veteran's claimed hypertension, in light of a claims file review. The VA examiner initially observed that the Veteran's April 1992 separation examination noted a medical history report of "uncontrolled hypertension," as well as an elevated blood pressure reading from August 2007. However, upon further reviewing the Veteran's separation physical report even though there was a comment at the end concerning "mild diastolic hypertension not controlled," the blood pressure appeared to be           148 / 71. The Veteran also did have approximately two elevated blood pressure readings, in 1991 and 1992, but others throughout the 1990s were normotensive. Some of these entries were due to injuries, where it is well-known that injuries and pain can easily cause temporary elevations of blood pressure. Other than the 2007 sleep apnea study where elevated blood pressure was mentioned, there were no other entries concerning hypertension, and the Veteran did not take any medication for hypertension. One would think that if hypertension were truly noted in-service, especially with the Veteran's substantial weight gain over time, that blood pressures would certainly worsen over time and he would likely be on multiple medications to treat this, due to multiple risk factors. As best as the examiner could determine, there was no current diagnosis of hypertension in any of the medical records, and the Veteran did not take any medication for this disorder. As a result, he did not appear to have a current diagnosis of hypertension, based on a thorough review of records. Therefore, it appeared less likely that any current diagnosis of hypertension had its onset in service, because the Veteran did not have a diagnosis of hypertension, nor had hypertension actually been diagnosed in the past or treated. 

A new VA medical opinion was obtained in September 2011, following a VA examination earlier that month which had shown recent hypertension to have manifested. According to this VA examiner, medical records indicated intermittent elevated blood pressure readings from dates between 1991 and 1992, but which technically met the definition of "hypertension." This was the earliest documentation there was of elevated blood pressure. There was a report in 1992 stating a blood pressure of 148 / 72 and a diagnosis of "mild diastolic hypertension - not controlled," which was an inaccurate diagnosis because the Veteran did not meet the definition of diastolic hypertension (i.e., diastolic pressure greater than 90 mmHg and blood pressure only measured once). Since 2000, there were additional blood pressure readings, and since August 2003 there were multiple readings with values in excess of 140 / 90 mmHg, however no diagnosis of hypertension was made and no medical therapies were prescribed. The Veteran's risk factors for hypertension were obesity and obstructive sleep apnea. There was no tobacco abuse history, or alcohol abuse history. There were normal BUN / Creatinine and thyroid studies. ECG did not demonstrate left ventricular hypertrophy. There was no report of ECG being performed. There was no evidence of family history of hypertension in the medical record. The claims file indicated weight problems "all during service" (1986 through 1992), with increasing weight gain near the end of service, and within several years after discharge from service significant weight gain with weight between 300 and 335 pounds and BMIs consistently in the extreme or morbid obesity range. There was documentation of enrollment in MOVE! programs, however, weight loss was generally insignificant. The primary rationale in the claims file appeared to be excessive caloric intake with little physical activity. Activity appeared to have been limited by pain symptoms in the back and multiple joints, however, only mild lumbar degeneration had been demonstrated on x-rays (all other x-rays being normal). 

The VA examiner further indicated that the Veteran had at least eight documented blood pressure readings that were greater than 140 / 90 since 2003. The last consecutive five readings had systolic blood pressure greater than 140 and indicated isolated systolic hypertension (systolic hypertension being the most important cardiovascular disease risk factor). The Veteran had hypertension. There were insufficient records to know what blood pressure readings were before 2003.         The Veteran had had hypertension since 2003. Hypertension appeared to temporally correlate with extreme weight gain (morbid obesity) after being discharged from service. Although records did indicate injury from parachuting, there did not appear to be significant objective radiological evidence or other medical consultative evidence to support pain syndromes as a causative etiology which limits physical activity. The medical records did indicate large portion sizes, excessive caloric intake, and physical inactivity as reasons for weight gain and current morbid obesity. Obstructive sleep apnea symptoms were exacerbated from extreme obesity, however on review of the claims file including VA medical records, the Veteran did have anatomical risk factors for obstructive sleep apnea which were made worse by morbid obesity. 

The conclusions stated were as follows:  (1) The Veteran had hypertension. Documentation in the VA medical records since 2003 showed multiple blood pressure readings greater than 140 / 90. There were multiple consecutive systolic readings greater than 140 mmHg since 2005. The most recent blood pressure readings consisted of 163 / 109, 174 / 108, and 180 / 115.  (2) According to the available medical records, the Veteran did not have onset of hypertension during active service, however he did have medical record evidence indicating elevated blood pressure consistent with a diagnosis of hypertension since 2003. Hypertension was not related to a service-connected disability. Hypertension      was not a result of an aggravated service-connected disability. 

In addition to the foregoing medical opinions, there is a March 2012 VA outpatient clinical record indicating home blood pressure readings in the general range of    160 / 100. A diagnosis was stated of essential hypertension. 

On review of the foregoing, and particularly when resolving all reasonable doubt      in the Veteran's favor, the claim for service connection for hypertension is being granted. The most competent and probative evidence specifically when viewed         in accordance with VA's benefit-of-the-doubt doctrine, and all applicable relevant principles of law does substantiate an award of service connection. 

The present diagnosis of the condition of hypertension is readily apparent, that much is clear. The remaining dispositive issue, and one warranting significantly more detailed consideration, is whether hypertension actually has a causal nexus to military service, based on an onset therein. Ultimately, on this essential question of medical nexus, the Board's analysis finds that this requisite element has been met.

Initially, the Board finds that a clinical diagnosis of hypertension was properly and accurately established during the Veteran's active military service. Records show that the Veteran was indeed diagnosed with hypertension therein, as his STRs show on a 1992 separation history report the diagnosis of "mild systolic hypertension." The actual blood pressure reading taken on separation was relatively benign, and by itself would not indicate hypertension. Nonetheless, the service records are replete with other blood pressure readings that do establish hypertension. Objectively, the blood pressure readings taken on sporadic clinical visits between 1991 and 1992 during service match up entirely with the overall diagnosis given. In other words,                 the Veteran's blood pressure readings frequently exceeded the threshold of 140 / 90 mmHg during that time period, which establishes a guideline for hypertension              (even though lesser readings may still establish hypertension for initial service connection purposes). See 38 C.F.R. § 4.104, Diagnostic Code 7101 (providing the criteria for the minimum requirements for a compensable rating for hypertension). 
(It is worth noting that the February 2011 VA examiner considered some of the elevated blood pressure readings to be associated with situational treatment for injuries. Given the sheer frequency and extent of the elevated blood pressure readings shown in service, however, the Board is not inclined to accept this statement as dispositive. Also, for other reasons stated below, the Board is not relying on the ultimate conclusion of the February 2011 examiner which was on its face unfavorable to the instant claim.) Thus, it is concluded that the Veteran had hypertension in service. 

The Board next makes the logical assumption that the Veteran's hypertension was a chronic disease. (For reference, the list of "chronic diseases" for which presumptive service connection is available under 38 C.F.R. § 3.309(a) includes hypertension.) Under these circumstances, for a chronic disease shown during service, subsequent manifestations of the same at a later date are deemed service-connected, unless clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b). See also  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (indicating that 38 C.F.R.                     § 3.303(b) establishes a presumption of service connection, rebuttable only by clearly attributable intercurrent causes, for a chronic disease which manifests during service and then again at any later date, however remote). Consequently, provided that there was no clearly intercurrent cause, the future manifestations of                     the Veteran's in-service hypertension must be found attributable to disability                in service. 

Based on the foregoing considerations, and with proper application of VA's doctrine of resolving reasonable doubt in the claimant's favor, the Board finds that there is sufficient evidentiary foundation to associate the hypertension diagnosed in service with current disability, and notwithstanding the somewhat contrary VA medical opinion evidence addressing this same subject. To this effect, the September 2011 VA examiner acknowledged the current state of hypertension and its presence since 2003, but instead attributed the current hypertension to       the Veteran's apparently extensive post-service weight gain, thereby identifying a nonservice-related etiology. By this examiner's account, weight gain was the intercurrent post-service event that caused hypertension. The Board finds this observation clearly relevant, but ultimately not persuasive. First, hypertension by its very nature is an ongoing clinical condition, which once first manifested, would not reasonably be expected to simply cease altogether pending future recurrence -- meaning that the initial appearance in service likely represented an ongoing, chronic condition that would continue over time. This situation can be contrasted with other possible in-service conditions that would not have such longevity, such as a chronic ankle injury, which might temporarily heal, only to be reinjured post-service. Second, moreover, there is reason to believe that the Veteran already had some issues with weight control during his military service. The September 2011 VA examiner documented this himself on review of the claims file, and during an April 2010 unrelated VA Compensation and Pension, the Veteran happened to report that while still in service he gained 35 to 40 pounds after an injury and then weighed up to 250 to 260 pounds. As a result, it appears that elevated body weight may well have been part of the causative disability process while the Veteran was already in service, rather than an exclusively post-service factor. 

Consequently, the Veteran's recurrence of hypertension in August 2003 would appear to be associated with the initial onset during military service. There is no clearly intercurrent incident to explain otherwise. While the Veteran's overall weight may have been a factor in worsening of the condition post-service, as some VA examiners have indicated, he clearly already had hypertension beforehand in service, and moreover hypertension itself as evaluating VA examiners have indicated is also multifactorial in nature. The preponderance of the evidence would therefore appear to weigh in favor of awarding service connection. This is based on the confirmed diagnosis of hypertension in service, and the reappearance of the condition approximately 10 years later (and perhaps shown to be earlier if more complete medical records were available, or if considering that pre-hypertensive readings were demonstrated post-service as early as 2000) without an immediate other explanation besides a continuation of the original condition.

In so finding favorably on the issue of causation, the Board readily acknowledges that there is some VA medical opinion evidence against the claim, but ultimately this can be discounted. The Board does not rely upon the prior VA opinion of February 2011 inasmuch as this is based on the inaccurate factual premise that the Veteran did not actually have hypertension post-service. The September 2011 VA opinion meanwhile clearly acknowledges the existence of a current diagnosis of the condition claimed. However, this opinion also rests on an inaccurate foundation, which is that the Veteran never actually had hypertension in service (the examiner based this conclusion only on the 1992 separation examination report and on an apparent inaccurate characterization of the blood pressure readings taken between 1991 and 1992 as not showing hypertension). 

For the aforementioned reasons, and implementing VA's benefit-of-the-doubt doctrine on the subject of causation, the criteria for service connection for hypertension on a direct basis are met. See 38 C.F.R. § 3.102; 38 U.S.C.A.               § 5107(b). 


ORDER

Service connection for sleep apnea, including as an undiagnosed illness, and as secondary to obesity, is denied.

Service connection for hypertension is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


